FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 17, 2022

                                       No. 04-22-00259-CR

                     EX PARTE Juan Gabriel COLORADO CARRILLO,

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10367CR
                           Honorable Roland Andrade, Judge Presiding


                                          ORDER

        The trial court clerk has filed a clerk’s record in this appeal. However, the record filed
does not comply with Texas Rule of Appellate Procedure 34.5(a), which lists the documents to
be included in the clerk’s record. See TEX. R. APP. P. 34.5. A clerk’s record in criminal cases
must include, among other things, (1) the court’s signed judgment or signed order, (2) the
certification of the defendant’s right to appeal under 25.2, (3) the docket sheet, (4) along with
any request for a reporter’s record or for the preparation of the clerk’s record. See id.

        Accordingly, we order Kinney County Clerk Rick Alvarado to prepare a supplemental
clerk’s record that includes a copy of the foregoing items and file it on or before May 27,
2022. See TEX. R. APP. P. 34.5(c).

        We order the clerk of this court to serve a copy of this order on the trial court, the county
clerk, and all counsel.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court